Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 08-1390

                              YOLEX PIERRE,

                               Petitioner,

                                     v.

              ERIC H. HOLDER, JR.,* ATTORNEY GENERAL,

                               Respondent.


                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                        Lynch, Chief Judge,
                Selya and Boudin, Circuit Judges.


     Harvey J. Bazile and Bazile & Associates on brief for
petitioner.
     Terri J. Scadron, Assistant Director, Office of Immigration
Litigation, Civil Division, Department of Justice, and Gregory G.
Katsas, Assistant Attorney General, Civil Division, on brief for
respondent.


                             March 26, 2009




    *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Eric
H. Holder, Jr. has been substituted for former Attorney General
Michael B. Mukasey as respondent.
              Per Curiam.      Yolex Pierre is a citizen of Haiti who

entered the United States without inspection through St. Thomas,

Virgin Islands, around July 5, 2004.              On July 19, 2004, Pierre

filed for asylum, withholding of removal, and relief under the

United Nations Convention Against Torture (“CAT”), alleging that

his life was in jeopardy because of his father's membership in the

Lavalas party, a political group formed by former Haitian President

Jean-Bertrand Aristide.          In November 2004, the Department of

Homeland Security rejected Pierre's application for asylum and

denied any other relief.1

              An immigration judge (“IJ”) held a hearing on July 13,

2006,    at   which   Pierre   testified   that    in   February   2004,   when

Aristide was ousted illegally by the principal opposing party,

members of that party then sought out Lavalas members and their

families, that in the same month his father had been kidnapped by

bandits, the bandits had been masked but that (in Pierre's view)

they came from the opposing party, that his father had never been

seen again and was thought to be dead, and that Pierre himself hid

in fear and eventually fled to the United States.

              Despite some discrepancies, the IJ credited Pierre's

factual testimony but noted that he had no evidence that the

kidnappers were from the opposing party or that the kidnapping was


     1
      The requirements for withholding of removal and for relief
under CAT are, in general, more demanding than for asylum.
Pierre's brief focuses on the asylum claim and so do we.

                                     -2-
politically motivated, that Pierre himself was not politically

involved and had never been personally threatened or attacked, and

that Pierre's siblings had remained in Haiti without incident. The

IJ denied relief, finding that Pierre had not shown an objectively

reasonable fear of persecution on account of one of the statutorily

listed bases.2

           The Board of Immigration Appeals ("BIA") affirmed, and

Pierre now petitions for review by this court.        Pierre's central

claim on judicial review is that an objective basis for fear was

established, and wrongly ignored by the IJ and BIA, based on State

Department country reports that anti-Aristide forces are targeting

Lavalas   party   members   and   their   families.    Our   review   is

deferential: the    denial must "must be upheld if 'supported by

reasonable, substantial, and probative evidence on the record

considered as a whole.'" INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992) (quoting 8 U.S.C. § 1105a(a)(4)).

           Although Pierre said that he sometimes drove his father

to political meetings and might himself have been kidnapped with

his father if he had not fled, there is no concrete evidence that

Pierre was the subject of the attack or that he was or is targeted



     2
      Pierre had the burden to show that he either suffered past
persecution or has a well-founded fear of future persecution "on
account of race, religion, nationality, membership in a particular
social group, or political opinion.” Nikijuluw v. Gonzales, 427
F.3d 115, 120 (1st Cir. 2005) (citing 8 U.S.C. §§ 1101(a)(42)(A),
1158(b)(1)(B)(i)).

                                   -3-
  because of his father's activities.    His father was an active

member of the party but is not claimed to have been a major figure.

Pierre's brother and sister reside in Haiti unharmed.

          The State Department report reprinted in Pierre's brief

indicates that political violence did ensue after Aristide's ouster

and included kidnappings, both political and for ransom, but there

is no indication in the report that families of Aristide supporters

were or are systematically targeted.    So even if Pierre's fear is

subjectively genuine, the report does not furnish a solid objective

basis for this fear and the IJ was entitled to disregard it.

          The petition for review is denied.




                               -4-